Opinion
pee Cueiam,
This case involves the construction of a written contract, whereon the suit was based, and the plaintiff’s attempt to vary it by parol evidence without having produced the requisite proof of fraud, accident or mistake in its execution. The pertinent legal principles are horn-book; and nothing is to be gained by repeating the appropriate application given them in the opinion for the court en banc justifying the learned trial judge’s entry of a compulsory nonsuit. On the merit of that opinion, the order refusing to take off the nonsuit will, therefore, be affirmed.
Order affirmed.